Citation Nr: 1025100	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  06-10 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
right knee patellofemoral syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for 
left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from October 1995 to November 
2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The Veteran testified before the undersigned Veterans 
Law Judge in July 2007.  A copy of the transcript of this hearing 
has been associated with the claims file.

When this case was previously before the Board, in January 2009, 
there were three claims on appeal - entitlement to a rating in 
excess of 50 percent for adjustment disorder with depressed mood 
and entitlement to ratings in excess of 10 percent disabling for 
patellofemoral syndrome of each knee.  The Board granted an 
increased rating of 70 percent for adjustment disorder with 
depressed mood and remanded the knee claims for additional 
development, to include affording the Veteran a VA examination.  
The requested development having been accomplished, the case has 
been returned to the Board.


FINDINGS OF FACT

1.  The medical evidence has not demonstrated recurrent 
subluxation or instability of the right knee or flexion limited 
to 30 degrees or extension limited to 15 degrees at anytime 
during the appeal period.

2.  The medical evidence has not demonstrated recurrent 
subluxation or instability of the left knee or flexion limited to 
30 degrees or extension limited to 15 degrees at anytime during 
the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for patellofemoral syndrome of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5257, 5260, 5261 (2009).

2.  The criteria for an initial rating in excess of 10 percent 
for patellofemoral syndrome of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Code 
5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection, and 
assigned disability ratings and an effective date for the awards, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  The February 2006 statement of the case (SOC), as 
well as letters dated in March 2006 and February 2009 provided 
notice on the "downstream" issues of increased initial ratings, 
and a January 2010 supplemental SOC (SSOC) readjudicated the 
matters after further development was completed.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  
It is not alleged that notice was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in November 2005 and (pursuant to 
the Board's remand) in March 2009.  The March 2009 examiner 
considered the evidence of record and the Veteran's reported 
history, and the report reflects a thorough orthopedic 
evaluation, with notation of all findings necessary for a proper 
determination in these matters.  It was compliant with the 
Board's remand instructions.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (VA must provide an examination that is adequate 
for rating purposes).  The Veteran has not identified any 
pertinent evidence that is outstanding.  VA's duty to assist is 
met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule 
for Rating Disabilities and are intended to represent the average 
impairment of earning capacity resulting from disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question 
arises as to which of two ratings shall be applied under a 
particular diagnostic code, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

As these are appeals from the initial ratings assigned with 
grants of service connection, "separate ratings can be assigned 
for separate periods of time based on facts found."  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that 
staged ratings are not warranted for the claimed disabilities 
because the Veteran's symptoms have not varied considerably 
during the appeal period.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability 
evaluation is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts of 
the system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of movements 
in different planes.  Inquiry will be directed to more or less 
than normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse.  38 C.F.R. § 4.45.

The Veteran's service connected bilateral patellofemoral syndrome 
is presently rated 10 percent disabling under Code 5261 for 
limitation of extension.  For limitation of motion, the schedule 
of ratings provides compensation dependent upon the severity of 
the limitation of flexion and/or extension under Codes 5260 and 
5261, respectively, both located in 38 C.F.R. § 4.71a.  Code 5260 
allows for assignment of a noncompensable evaluation when there 
is evidence of flexion limited to 60 degrees, assignment of a 10 
percent rating when there is evidence of flexion limited to 45 
degrees, assignment of a 20 percent rating for flexion limited to 
30 degrees, and assignment of a 30 percent rating for flexion 
limited to 15 degrees.  Code 5261 provides for assignment of a 
noncompensable rating for extension limited to 5 degrees, 
assignment of a 10 percent rating when there is evidence of 
extension limited to 10 degrees, a 20 percent rating for 
extension limited to 15 degrees, and a 30 percent evaluation is 
warranted when extension is limited to 20 degrees.  Id.  

The normal range of motion of the knee is from 140 degrees 
flexion to zero degrees extension.  38 C.F.R. § 4.71, Plate II 
(2009).  In the event of a disability manifesting both limitation 
of flexion and limitation of extension, VA is to provide two 
separate ratings under Codes 5260 and 5261.  See VAOPGCPREC 9-04, 
69 Fed. Reg. 59990 (2004).

Slight recurrent subluxation or lateral instability of a knee 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Code 5257.  A 
20 percent rating requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is warranted for 
severe recurrent subluxation or lateral instability.  Id.  VA 
General Counsel has issued a precedent opinion holding that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Codes 5010-5003 and 5257, but cautions 
that any such separate rating must be based upon additional 
disabling symptomatology.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 
(1997).

Degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Code 5003.  Code 5003 provides that when 
limitation of motion due to arthritis is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Code 5003.

A November 2005 VA joints examination report notes that the 
Veteran's bilateral knee symptoms included pain, weakness, 
stiffness, swelling, giving way, fatigability, and lack of 
endurance.  He reported pain which was constant (varying between 
mild and severe depending on level of activity) in both knees, 
right side more than left.  He denied specific flare-ups or 
instability of either knee; however, he stated the right knee 
sometimes feels like it is about to give way.  The Veteran denied 
a requirement for any type of assistive devices such as braces, 
crutches, canes, or corrective shoes.  He also denied problems 
with subluxation or dislocation.  There were no constitutional 
symptoms or incapacitating episodes of arthritis.  The Veteran's 
functional limitations included standing for 15 to 30 minutes and 
inability to walk for more than a few yards.  

On physical examination, the Veteran had a normal gait.  Right 
knee active range of motion testing showed 10 to 120 degrees 
flexion with pain beginning at 120 degrees and ending at 90 
degrees.  Right knee passive range of motion was zero to 140 
degrees with pain beginning at 140 degrees and ending at 90 
degrees.  Left knee active and passive range of motion testing 
showed zero to 140 degrees flexion with no pain noted.  With 
respect to Deluca factors, there were no objective findings of 
pain, weakness, excess fatigability, incoordination, lack of 
endurance, or loss in range of motion with repetitive use.  The 
examiner was unable to express, without resort to speculation, 
additional limitation due to repetitive use.  Objective findings 
also included grinding of both knees with patellar abnormality 
(abnormal tracking).  X-ray testing showed normal bilateral 
knees.  The diagnosis was bilateral patellofemoral syndrome, 
normal radiographs.  The impact on occupational activities was 
problems with lifting and carrying, weakness or fatigue, 
decreased lower extremity strength, and pain which resulted in 
increased absenteeism.  

VA outpatient treatment records include an August 2009 primary 
clinic note which shows that the Veteran had a history of 
swelling by the end of the day of the knees and ankles with no 
joint deformity, effusion, or significant muscular atrophy.  

At the March 2009 VA examination, the Veteran reported that he 
had to take a sendentary job and that stairs and squatting 
severly worsen his knee pain.  He reported bilateral giving way, 
instability, pain, stiffness, weakness, decreased speed of joint 
motion and effusions.  There were no episodes of dislocation or 
subluxation.  There were no constitutional symptoms or 
incapacitating episodes of arthritis.  The Veteran was unable to 
stand for more than a few minutes or walk for more than a few 
yards.  

On physical examination, it is noted that the Veteran had an 
antalgic gait and crepitus, tenderness, pain at rest, and 
guarding of movement of both knees.  There was no instability of 
either knee but there was patellar abnormality (characterized as 
subpatellar tenderness) and patellar tendonitis.  There was no 
joint ankylosis.  On range of motion testing, with a goniometer, 
both knees had active and passive flexion of zero to 80 degrees 
with pain at 40 degrees and painless active and passive extension 
to zero degrees.  There was no loss of motion with repetitive 
range of motion due to pain, fatigue, lack of endurance, 
incoordination or weakness.  X-ray testing showed normal 
bilateral knee examination.  It is noted that the Veteran was 
employed full-time as a histology technician and had lost less 
than one week from work due to his knees.  However, the examiner 
also noted that there was significant effect on usual occupation 
resulting in decreased mobility, lack of stamina, and pain.  The 
diagnosis was patellofemoral syndrome, severe, both knees.  The 
examiner commented that the Veteran's condition was progressive 
and the increased problems are due to a progression in the 
severity of the patello-femoral syndrome.  

Applying the pertinent criteria to the facts summarized above, 
the Board has carefully considered the Veteran's contentions that 
his bilateral knee disability warrants ratings in excess of 10 
percent.  However, the clinical evidence shows that, at not time 
during the appeal period, has the motion of either knee 
approached the loss of flexion or extension to warrant a rating 
in excess of 10 percent under Codes 5260 or 5261.  As right knee 
range of motion was 10 to 120 degrees with pain at 90 degrees and 
left knee motion was full and painless at the time of the 
November 2005 VA examination and range of motion of both knee as 
measured by goniometer was zero to 80 degrees with pain at 40 
degrees at the time of the March 2009 VA examination; even with 
consideration of pain, the range of motion of the Veteran's knees 
was not diminished to the level of was flexion limited to 30 
degrees or extension limited to 15 degrees at anytime during the 
appeal period so as to warrant the next higher rating of 20 
percent for either knee.  

Additionally, although the Veteran complained of instability, he 
reported no actual incidents of falling.  In addition, although 
crepitation and grinding are noted in the November 2005 and March 
2009 VA examinations, subluxation or instability was not 
demonstrated by the clinical findings, such symptomatology is not 
shown by any other clinical evidence of record, and the Veteran's 
has normal bilateral knees on X-ray examination (thus, no X-ray 
evidence of arthritis).  Accordingly, entitlement to an increased 
rating for subluxation or lateral instability is not warranted 
under Code 5257.  See VAOPGCPREC 23-97.

In addition, the November 2005 examination report noted no 
objective findings of pain, weakness, excess fatigability, 
incoordination, lack of endurance, or loss in range of motion 
with repetitive use and the November 2009 examination report 
noted no loss of motion with repetitive range of motion due to 
pain, fatigue, lack of endurance, incoordination or weakness.  
Thus, there is no evidence that the Veteran's bilateral knee pain 
has resulted in loss of motion or other findings that would 
warrant a rating in excess of 10 percent.  See 38 C.F.R. §§ 4.40, 
4.45, DeLuca, supra.  

The Board acknowledges that the appellant, in advancing this 
appeal, believes that his bilateral knee disability has been more 
severe than the assigned disability ratings reflect.  However, 
there are no clinical findings congruent with the next higher 
evaluation for the subluxation aspect or the limitation of motion 
and pain aspect of the bilateral knee disabilities.  Medical 
evidence is generally required to probatively address questions 
requiring medical expertise; lay assertions do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, lay assertions may 
serve to support a claim by supporting the occurrence of lay-
observable events or the presence of symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, supra.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  In 
this case, however, the competent medical evidence offering 
detailed descriptions of the knees and specialized determinations 
pertinent to the rating criteria are the most probative evidence 
with regard to evaluating the pertinent symptoms for the 
bilateral knee disabilities on appeal.  The lay testimony has 
been considered together with the probative medical evidence 
clinically evaluating the severity of the bilateral knee 
disability symptoms.  The preponderance of the most probative 
evidence does not support assignment of any higher ratings.

There is also no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (meaning above and beyond that 
contemplated by the schedular rating assigned), to suggest that 
the Veteran is not adequately compensated by the regular rating 
schedule.  Significantly, the treatment the Veteran has received 
for his bilateral knee disabilities have all been on an 
outpatient basis, not as an inpatient, and there is no evidence 
showing that he has missed any significant amount of time at work 
due to this disability.  Accordingly, the Board finds no reason 
to refer this case to the Compensation and Pension Service for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b).  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a claim for a total disability rating based on 
individual unemployability due to service-connected disability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  In this case, a 
March 2006 rating decision denied TDIU and, in an August 2006 
communication, the Veteran reported that he was employed and 
requested that his TDIU claim be dropped without further 
consideration.  Moreover, the March 2009 VA examination report 
shows that the Veteran is employed full-time as a histology 
technician.  Therefore, the Board finds that no further 
consideration of a TDIU award is warranted at this time.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome of the right knee is denied.



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


